DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 10/22/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Reference(s) 12. “Modern Cosmetic Science and Technology, Volume II”, filed/fail to comply with 37 CFR 1.98(b)(5), because it is not identified in the submitted document and does not include the relevant pages of the publication. The information referred to therein has not been considered, unless included by the examiner in PTO-892.
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
“an inner open section structural” should read —an inner open section structure— (see claim 3).
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“sealing feature” in claims 1, 5-6, 15-16, 20, & 22;
“structural members” in claims 2-4 & 22; and
“sealing member” in claims 13 & 21.
Claim limitation “sealing feature” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder, “feature”, coupled with the functional language, “sealing”, without reciting sufficient structure to achieve the function. While, 
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an O-ring (see specification at page 2, line 35 “the sealing feature comprises an O-ring”) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 and 20-23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “structural members” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “member”, coupled with the functional language, “structural”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 2-4 and 22 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “sealing members” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “member”, coupled with the functional language, “sealing”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 13 and 21 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-16 and 20-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “ceramic membrane filtration assembly” in the preamble.
This limitation is unclear. The term “ceramic” has not been used as an active limitation in the body of the claims. The term “ceramic” has not been directed at particular sub-
Further, when reading the preamble in the context of the entire claim, the recitation “ceramic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim 1 recites the limitation “at least one membrane” in limitation 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the at least one membrane of limitation 1, line 3; or another membrane. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “at least one membrane” in limitation 2 has been interpreted as the “at least one membrane” of limitation 1, line 3.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the at least one membrane” or “.
Regarding claims 2-4 & 22, the claim limitation “structural members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claim(s) 3 recite(s) the limitation “substantially”.
The term “substantially” is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “substantially” which can have varied meaning.
In the instant case, it is unclear if the term “substantially” is meant to establish a range of values around the value(s) claimed (applicant has not disclosed such a range around the values in the specification or in the claims); if the values claimed are intended to be within the margin of error of the measurement (there is no mention of “error bars” or experimental variations disclosed in the specification or claims); or if the values claimed are meant to be measured with extra precision, for example using 6σ or a certain p-value (no precision technique is disclosed in the specification or required by the claims).
There is no indication in the claim or the specification as to what values approaching the claimed values would still be considered within the claimed range.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Examiner proposes that the term “substantially” be removed from the claims by amendment in the Applicant’s next response. Such an amendment would overcome this rejection.
Claim 3 recites the limitation “a feed water input port” in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to a feed water input port of the membrane assembly; or a feed water input port of the filtration assembly; or another a feed water input port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “a feed water input port” in lines 1-2 has been interpreted as “a feed water input port” of the filtration assembly.
Note: Applicant could overcome this rejection by amending claim 1 or 3 to recite “the ceramic membrane filtration assembly further comprising a feed water input port” or similar.
Regarding claims 13 & 21, the claim limitation “sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
There is no specific and/or defined structure or composition capable of the claimed function recited in the claims. No corresponding structure or composition is disclosed in specification. A person having ordinary skill in the art would not understand the written description to disclose a corresponding structure, or material. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 23 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 recites the limitation: “wherein the sealing device further includes a recessed portion disposed along the outer perimeter”.
However, claim 20 upon which the claim depends recites the limitation of “wherein the sealing device further includes a recessed portion disposed along the outer perimeter” in the last 2 lines. As such, the limitations of “the sealing device” of claim 20 includes all the limitations of claim 23.
Therefore, claim(s) 23 fail(s) to further limit the subject matter of claims 20 and 21 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140283683 by Oguro et. al. (presented by the applicant in the IDS filed on 12/12/2018).
Regarding claim(s) 1, Oguro teaches a ceramic membrane filtration assembly (see ¶ [0002] “In recent years, membrane separation technology has been used in the field of processing a large amount of fluid, such as gas separation and city water treatment, due to the advantage in terms of low initial cost. In particular, apparatuses including a separation element disposed in a casing are used, and the separation element is typically made from a ceramic material because a ceramic separation element has advantages such as being easy to clean, being durable, and so on.”; see also Fig. 3, assembly 10) comprising:
a membrane assembly extending from a first membrane assembly end to a second membrane assembly end (see Fig. 3, membrane assembly 10 or separation element 2),
the membrane assembly defined by a membrane assembly length (see Figs. 3 & 4);
the membrane assembly (10 or 2) including at least one membrane (see Fig. 1, membrane 2);
at least one membrane having channels therein (see ¶ [0057] “Each of the separation elements 2 has a channel”; see also Figs. 2A-2C, channels 3 & 3a),
at least one channel having channel ends (see Figs. 2A-2C, end of channels 3 & 3a);
at least one sealing device (see Figs. 3 & 4, second connection jigs 8) coupled with the membrane assembly (10 or 2) adjacent to at least one of the first and second membrane assembly ends (see ¶ [0055] “Each of the second connection jigs 8 is disposed at a corresponding one of the ends of a set of the separation elements 2, which are coupled to each other.”)
the sealing device (8) having an inner and outer perimeter (see Fig. 4; see also ¶ [0084] “The second connection jigs 8 each have a disk-like shape having an 
the sealing device (8) having a sealing feature (see Figs. 3 & 4, seal members S) disposed along the outer perimeter (see ¶ [0053] “(B4) a seal member S that isolates the space adjacent to the end surface of the set of the plurality of serially arranged separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2 by contacting the second connection jigs 8 and an inner peripheral surface of the casing 20.”); and
the inner perimeter of the sealing device (8) is sealed with a portion of the membrane assembly (10 or 2) (see Figs. 4, seal members S between the sealing device 8 and the membrane assembly 2) (see ¶ [0084] “The second connection jigs 8 are disposed at ends of the set of the serially arranged separation elements 2 so as to isolate the spaces adjacent to the end surfaces of the separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2.”).
Regarding claim(s) 5, Oguro teaches the ceramic filtration assembly as recited in claim 1.
Oguro further teaches a housing (see Fig. 4, housing 20), the membrane assembly (see Fig. 5, membrane assembly 10 or separation element 2), disposed within the housing (20), the housing (20) having a first housing end (24) and second housing end (25) and a housing side (26) therebetween (see Fig. 4, the top 24, bottom 25, and side of the housing 20 read on the claimed limitations), the housing (20) having an inner diameter (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”), the sealing feature (S) forms a seal between the housing (20) and the sealing 
Regarding claim(s) 6, Oguro teaches the ceramic filtration assembly as recited in claim 5.
The sealing feature (S) of Oguro is fully capable of performing the functional limitation(s) “separat[ing] feed water and permeate water” (see ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
claim(s) 7, Oguro teaches the ceramic filtration assembly as recited in claim 5.
Oguro further teaches wherein the housing (20) has a feed port (21) and at least one permeate output port (28) (see Fig. 4).
Regarding claim(s) 8, Oguro teaches the ceramic filtration assembly as recited in claim 7.
Oguro further teaches wherein the at least one permeate output port (28) exits the housing side (26) (see Fig. 4).
Regarding claim(s) 9, Oguro teaches the ceramic membrane filtration assembly as recited in claim 5.
Oguro further teaches wherein sealing between the sealing device (8B) and the housing (20) occurs outside of the membrane assembly (2) length (see Fig. 8).
Regarding claim(s) 10, Oguro teaches the ceramic filtration assembly as recited in claim 5.
Oguro further teaches a first end cap (24) disposed within the housing (20) at a first end of the housing, the first end cap having a feed water input (21), a second end cap (25) disposed within the housing (20) at a second end of the housing, the second end cap having a concentrate port (22) (see Fig. 4) (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”).
Regarding claim(s) 11, Oguro teaches the ceramic filtration assembly as recited in claim 5.
Oguro further teaches two sealing devices (8), each sealing device (8) disposed at each end of the housing (20) (see Fig. 4), the permeate output port (28) disposed between the two sealing devices (8) fluidly separating permeate from feed water and concentrate solutions (see ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the 
Regarding claim(s) 14, Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing device (8) is coupled with the membrane (2) such that there is a gap disposed between an end planar surface of the sealing device (8) and the membrane assembly (2) (see Fig. 4, annotated below).

    PNG
    media_image1.png
    540
    753
    media_image1.png
    Greyscale
FIG. 4 ANNOTATED
Regarding claim(s) 15, Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing feature (see Figs. 3 & 4, seal members S) comprises an O-ring (see ¶ [0089] “The seal members S may be made by processing an elastic material such as a rubber or a silicone resin so as to form an appropriate shape, such as that of an O-ring, a sheet packing, or a gasket.”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro.
Regarding claim(s) 16, Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing feature (see Figs. 3 & 4, seal members S) comprises an O-ring (see ¶ [0089] “The seal members S may be made by processing an elastic material such as a rubber or a silicone resin so as to form an appropriate shape, such as that of an O-ring, a sheet packing, or a gasket.”).
Oguro discloses the claimed invention except for wherein the sealing feature (S) comprises a second O-ring.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of sealing O-rings is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one O-ring. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide a sealing feature comprising two O-rings, since it has .
Claim(s) 2-4, 12-13, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro, in further view of US 20140353239 A1 by Lesan et. al.
Regarding claim(s) 2, Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro is silent as to where wherein the sealing device further includes structural members extending from an inner diameter of the sealing device.
However, Lesan teaches a sealing device (seal plate 10) comprising structural members (spokes 84) extending from an inner diameter (lip 82) of the sealing device (10) (see Figs. 8A-8B & 9A-9B) in order to manipulate the sealing device (see ¶ [0036] “As shown in FIG. 7, a seal plate 10 can include lips 82 between attaching spokes 84 to provide a gripping surface for removing the element 1.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use structural members extending from an inner diameter of the sealing device as taught by Lesan in sealing device of Oguro in order to manipulate the sealing device (Id.). MPEP 2143.G.
Regarding claim(s) 3, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 2.
The combination of Oguro and Lesan further teaches wherein the structural members (84) include an inner open section structure (see Lesan Figs. 8A-8B & 9A-9B, central opening 88, stop lip 89, and/or center ring 90) aligned with a feed water input port (see ¶ [0036] “An adjacent membrane separation unit can be placed so that a fluid flow out of a central opening 88 of a first membrane separation unit flows into the central opening 88 of the adjacent membrane separation unit.”; and ¶ [0039] “The center ring 90 can be adapted to accommodate a 2-inch diameter brackish water core tube”).
claim(s) 4, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 2.
The combination of Oguro and Lesan further teaches wherein the structural members (Lesan 84) do not contact the membrane assembly (Oguro 2) ends such that a gap (86 and disk 102 form the claimed gap between the structural members 84 and the membrane assembly) is between the structural members (Lesan 28) and the membrane assembly (Oguro 2) ends (see Oguro Fig. 4, annotated above).
Regarding claim(s) 12-13 Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro is silent as to wherein the sealing device further includes a recessed portion disposed along the outer perimeter (claim 12); and a sealing member disposed within the recessed portion (claim 13).
However, Lesan teaches:
a sealing device (see Figs. 4 & 11A, seal plate 10) comprising a recessed portion (32) disposed along the outer perimeter (see Figs. 4 & 11A) (see ¶ [0027] “As shown in FIGS. 4-13, the seal plate can include an outer groove 32. The outer groove 32 is positioned to be adjacent to an inside surface of a device housing 9.”); and
where a sealing member (sealing ring 28) is disposed within the recessed portion (32) (see ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of Oguro with a recessed portion (groove) disposed along the outer perimeter; and a sealing member disposed within the recessed portion as taught by Lesan, to yield the predictable results of retaining the sealing member in position in order to provide a seal between the sealing Oguro ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and Lesan ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”). MPEP 2143.A.
Regarding claim(s) 20-21 & 23, Oguro teaches the ceramic filtration assembly as recited in claim 1.
Oguro further teaches a housing (see Fig. 4, housing 20), the membrane assembly (see Fig. 5, membrane assembly 10 or separation element 2), disposed within the housing (20), the housing (20) having a first housing end (24) and second housing end (25) and a housing side (26) therebetween (see Fig. 4, the top 24, bottom 25, and side of the housing 20 read on the claimed limitations), the housing (20) having an inner diameter (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”), the sealing feature (S) forms a seal between the housing (20) and the sealing device (8) (see ¶ [0087] “The seal members S isolate the spaces adjacent to the end surfaces the set of the serially arranged separation elements from the spaces around the outer peripheral surfaces of the separation elements by contacting the second connection jigs and the inner peripheral surfaces of the casing.”);
Oguro is silent as to wherein the sealing device further includes a recessed portion disposed along the outer perimeter (claims 20 & 23); and a sealing member disposed within the recessed portion (claim 21).
However, Lesan teaches:
a sealing device (see Figs. 4 & 11A, seal plate 10) comprising a recessed portion (32) disposed along the outer perimeter (see Figs. 4 & 11A) (see ¶ [0027] “As shown in FIGS. 4-13, the seal plate can include an outer groove 32. The outer groove 32 is positioned to be adjacent to an inside surface of a device housing 9.”); and
where a sealing member (sealing ring 28) is disposed within the recessed portion (32) (see ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of Oguro with a recessed portion (groove) disposed along the outer perimeter; and a sealing member disposed within the recessed portion as taught by Lesan, to yield the predictable results of retaining the sealing member in position in order to provide a seal between the sealing device and the housing (see Oguro ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and Lesan ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation 
Regarding claim(s) 22, Oguro teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches a housing (see Fig. 4, housing 20), the membrane assembly (see Fig. 5, membrane assembly 10 or separation element 2) disposed within the housing (20), the housing (20) having a first housing end (24) and second housing end (25) and a housing side (26) therebetween (see Fig. 4, the top 24, bottom 25, and side of the housing 20 read on the claimed limitations), the housing (20) having an inner diameter (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”), the sealing feature (S) forms a seal between the housing (20) and the sealing device (8) (see ¶ [0087] “The seal members S isolate the spaces adjacent to the end surfaces the set of the serially arranged separation elements from the spaces around the outer peripheral surfaces of the separation elements by contacting the second connection jigs and the inner peripheral surfaces of the casing.”);
Oguro is silent as to wherein the sealing device further includes a recessed portion disposed along the outer perimeter; and where the sealing device further includes structural members extending from an inner diameter of the sealing device.
Regarding where the sealing device further includes a recessed portion disposed along the outer perimeter, Lesan teaches a sealing device (see Figs. 4 & 11A, seal plate 10) comprising:
a recessed portion (32) disposed along the outer perimeter (see Figs. 4 & 11A) (see ¶ [0027] “As shown in FIGS. 4-13, the seal plate can include an outer groove 32. The outer groove 32 is positioned to be adjacent to an inside surface of a device housing 9.”); and where a sealing member (sealing ring 28) disposed within the recessed portion (32) (see ¶ [0027] “A sealing ring 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of Oguro with a recessed portion (groove) disposed along the outer perimeter; and a sealing member disposed within the recessed portion as taught by Lesan, to yield the predictable results of retaining the sealing member in position in order to provide a seal between the sealing device and the housing (see Oguro ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and Lesan ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”). MPEP 2143.A.
Regarding where the sealing device further includes structural members extending from an inner diameter of the sealing device; Lesan teaches a sealing device (seal plate 10) comprising:
structural members (spokes 84) extending from an inner diameter (lip 82) of the sealing device (10) (see Figs. 8A-8B & 9A-9B) in order to manipulate the sealing device (see ¶ [0036] “As shown in FIG. 7, a seal plate 10 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use structural members extending from an inner diameter of the sealing device as taught by Lesan in sealing device of Oguro in order to manipulate the sealing device. MPEP 2143.G.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO 2016112121 A1 by OSMUNDSON et. al. teaching the sealing device (150) having a sealing feature (154) disposed along the outer perimeter (see Fig. 2A); and structural members (152) extending from an inner diameter of the sealing device (150) (see Fig. 2A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773